Case 1:20-cr-00080-RJS-JCB Document 6-1 Filed 09/18/20 PageID.14 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,                        Case No. 1:20-cr-80-RJS

                      Plaintiff,                  WRIT OF HABEAS CORPUS AD
                                                  PROSEQUENDUM
 vs.

 BREANNE JANETTE WELLS,
                                                  Judge Cecilia M. Romero
                      Defendant.                  United States Magistrate Judge



       TO: THE UNITED STATES MARSHAL FOR THE DISTRICT OF UTAH, OR
       TO ANY OTHER UNITED STATES MARSHAL, OR TO ANY AGENT OF
       UNIFIED POLICE DEPARTMENT AND TO ANY AUTHORIZED OFFICER
       IN WHOSE CUSTODY THE DEFENDANT MAY BE HELD:

G R E E T I N G S:

       We command you that you bring the body of BREANNE JANETTE WELLS,

now being in the Weber County Jail, under the authority of the State of Utah, to appear in

United States District Court for the District of Utah before the Honorable Cecilia M.

Romero, on September 22, 2020, at 10:30 a.m., of said day, and from day to day

thereafter, for purposes of arraignment on the charges pending against the defendant in

the said United States District Court, and in the above-entitled and pending case; and for

final disposition at a later date; and hold the said defendant at all times in your custody as
Case 1:20-cr-00080-RJS-JCB Document 6-1 Filed 09/18/20 PageID.15 Page 2 of 2




an agent of the United States of America; that immediately after the conclusion of the

proceedings and final disposition of the above-entitled case in the United States District

Court, you return the defendant to the institution where the defendant was confined,

under safe and secure conduct, and have you then and there make a return upon this Writ.

       DATED this _________ day of September, 2020.




                                          _________________________________
                                          Cecilia M. Romero
                                          United States Magistrate Court Judge
